Citation Nr: 0421083	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for of the residuals of 
a fracture of the right big toe with arthritis.

2.  Entitlement to service connection for a liver disability 
with the loss of hair.

3.  Entitlement to service connection for the residuals of 
meningitis, to include the loss of memory and concentration.

4.  Entitlement to service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from January 
1974 to January 1976.  He also served in the Army Reserves 
and the Colorado Army National Guard from April 1978 to at 
least August 1983.  The veteran has contended that he retired 
from the Army Reserves in 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claims 
seeking entitlement to service connection for the residuals 
of a fracture of the right big toe (with arthritis), a liver 
disability, the residuals of meningitis, and the residuals of 
a right knee disability.

The case was last before the Board but in April 2000, at 
which time it was remanded to the RO for the purpose of 
obtaining additional information.  The claim has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify veteran if 
further action is required on his part.




REMAND

The veteran contends that his four claimed disabilities 
occurred while he was performing military duties or were 
caused by his performance of those duties.  He believes that 
he should be receiving VA compensation benefits and has 
appealed the RO's denial of those benefits.  Pursuant to the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has 
a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under this case, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has stated that he served in the US Army, US Army 
Reserves, and Colorado Army National Guard during the 
following dates:

US Army Reserves (Inactive)		26 September 
1973 to 
21 January 1974
US Army (Active)				21 January 1974 
to 
20 January 1976
US Army Reserves (Inactive)		20 January 1976 
to 
12 December 1977
Colorado Army National Guard		12 December 1977 
to 
11 February 1979
Colorado Army National Guard		12 February 1979 
to 
1 August 1983
US Army Reserves (Inactive)		2 August 1983 to 
14 January 1997

He claims that he retired from the US Army Reserves on 14 
January 1997.  

The veteran maintains that the disability of the little toe 
was incurred while he was on active duty in the US Army 
(January 1974 to January 1976).  The record reflects that 
during the veteran's tour of duty with the US Army Reserves 
(January 1976 to December 1977), he was treated for 
meningitis.  With respect to the other two disabilities, that 
of a liver disability and a right knee injury, the veteran 
has asserted that these disabilities began while the veteran 
was performing active duty or active duty for training.  
Unfortunately, in all four cases, the claims folder is 
incomplete and the Board cannot rule positively or negatively 
on any of the matters because it does not possess the 
requisite information needed.  

The record further reflects that on two separate occasions 
the Board has remanded the claim to the RO for the purpose of 
obtaining additional information.  Most recently, in April 
2000, the Board remanded the case so that confirmation could 
be obtained with respect to when, exactly, the veteran was 
serving on active duty for training.  If those dates had been 
obtained, then the VA could have determined whether any of 
the claimed disabilities occurred while the veteran was 
performing his military duties and tasks.  Nevertheless, a 
review of the claims folder suggests that when the RO 
attempted to obtain the information needed, it sent the 
information inquiries to the wrong addresses or to the wrong 
units.  

Moreover, in a letter sent to the veteran by the RO, dated 
December 23, 2002, the RO indicated that the veteran's files 
were located in an area of the National Personnel Records 
Center that was damaged by fire.  It also intimated that the 
veteran was dead.  Both of these assumptions are incorrect.  
First, the veteran is alive.  More importantly, the fire that 
occurred at the National Personnel Records Center occurred on 
July 12, 1973.  The veteran was not on active duty or in the 
reserves or National Guard at that time.  In fact, he did not 
enter into a commitment with the military until two months 
later, in September 1973.  As such, his records were not in 
existence at the time of the fire and they would not have 
been affected by it.  Hence, the information needed was not 
obtained and the Board is still unable to proceed with the 
claim.  It is the Board's opinion that this lack of 
information is not only detrimental to the appellant's claim 
but it is also contrary to the tenets of the VCAA.  

As such, since the claim must be remanded for the foregoing 
VCAA notification reasoning, the appellant should undergo a 
various VA examinations in order to determine whether the 
veteran now suffers from the disabilities claimed and whether 
any or all of them are related to his military service.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
various assertions, the claim is remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for entitlement to service 
connection and how his periods of service 
in the US Army Reserves and Colorado Army 
National Guard affects his claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
ask him to explain possible conflicts 
with the information given by him.  
Specifically, in a medical statement, 
dated June 4, 1986, the statement notes 
that the veteran fell down snow-covered 
steps approximately 18 months previously.  
As a result of that accident, the veteran 
suffered an injury to the right knee.  
The veteran has requested service 
connection for the residuals of a right 
knee disability.  Notwithstanding the 
official document located in the 
veteran's service medical records, the 
veteran has insinuated that his right 
knee disability is the result of multiple 
motor vehicle accidents that have 
occurred over the years.  It is requested 
that the RO contact the veteran and ask 
him to explain any discrepancy.  

Also, in the June 4, 1986, medical 
statement, it was noted that there was 
pending litigation with respect to the 
right knee accident.  The RO should also 
ask that the veteran supply copies of any 
information with respect to the 
litigation.  If the veteran does not have 
copies of those documents, the veteran 
should be asked to provide the names and 
addresses of those parties (individuals, 
companies or firms) who were litigants in 
the lawsuit.  

The RO should further ask that the 
veteran provide additional information 
with respect to the treatment he received 
for meningitis in September 1976.  That 
is, the record reflects that from August 
17, 1976, to May 20, 1977, he was a full 
time student.  The veteran obtained 
treatment at the Denver VA Medical Center 
from September 8th to 13th, 1976.  The 
veteran should be asked, if he can 
remember, why he received the treatment 
at the VA Medical Center and if he was on 
military orders during that time period.  

Any obtained documents should be included 
in the claims folder for future review.  
If the veteran fails to respond, the 
veteran's nonresponse should be noted in 
the record.

3.  The RO is hereby put on notice that 
the veteran served as an enlisted person 
and an officer, and as such, his official 
personnel records and military health 
records may be located in many different 
locations and that any requests made 
should reference both the veteran's 
officer and enlisted service.

The RO should once again attempt to 
verify, through official channels, the 
veteran's periods of service in the US 
Army, the US Army Reserves, and the 
Colorado Army National Guard.  The 
National Personnel Records Center and the 
United States Army Reserve Personnel 
Center (ARPERCEN) should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.  

The Colorado Army National Guard should 
be contacted at the following address:  
The Office of the Adjutant General, 6848 
South Revere Parkway, Centennial, 
Colorado 80112.  If appropriate and 
necessary the RO should also contact the 
Army National Guard Readiness Center, 
NGB-ARP, 111 South George Mason Drive, 
Arlington, Virginia 22204-1382.  

With respect to the veteran's Colorado 
Army National Guard, US Army Reserve, and 
retired records, the RO should contact 
the Defense Finance and Accounting 
Service (DFAS).  The RO should address 
its inquiries to DFAS-CL/PMCAA and/or 
DFAS Cleveland, Anthony J. Celebrezze 
Federal Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.  If necessary 
and appropriate, inquiries should also be 
made of DFAS Denver, Building 444, 6760 
East Irvington Place, Denver, Colorado 
80279.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period of active duty 
service.
b.  The veteran's period of inactive duty 
for training service, including the 
specific dates trained.
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the US Army Reserves and 
the Colorado Army National Guard.  Copies 
of the veteran's Leave and Earning 
Statements should be obtained and 
included in the claims folder for review.  
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are any 
and all of the veteran's annual medical 
examinations.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

4.  Following completion of the above, 
the RO should schedule the veteran for 
physical examinations by the appropriate 
specialist.      

A.  With respect to the veteran's 
disabilities of the right knee and right 
big toe, the veteran should undergo an 
orthopedic examination in order to 
determine whether the veteran now has 
disabilities affecting the right knee and 
right big toe.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed disability and if he does, 
the examiner must also opine as to 
whether the disability is at least as 
likely as not related or secondary to the 
veteran's service.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

B.  With respect to the veteran's 
disabilities involving meningitis and the 
liver, the veteran should undergo the 
appropriate examinations in order to 
determine whether the veteran now has 
residuals of meningitis and the residuals 
of an unnamed condition of the liver (to 
include the loss of hair).  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to blood tests, 
any other tests and studies deemed 
necessary should be accomplished at this 
time.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed disabilities and if he does, 
the examiner must also opine as to 
whether the disabilities are at least as 
likely as not related or secondary to the 
veteran's service.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the evidence and set forth the exact dates of active 
duty for training, and consider whether a right great toe 
injury, a right knee injury, a liver disorder with residual 
hair loss and meningitis, with residual memory problems, were 
incurred or aggravated by active duty or active duty for 
training, or whether any disorder is due to presumptive 
disability such as arthritis having manifest itself to a 
compensable degree within one year following active duty 
service.  The RO should also set forth all periods of 
inactive duty for training and determine whether the veteran 
has a right great toe disability or right knee disability due 
to an injury in any period of inactive duty for training.

Upon completion of the foregoing, the RO should review the 
veteran's claims seeking entitlement to service connection 
for fracture, right great toe with arthritis, residuals of 
right knee injury, liver disorder with hair loss and 
meningitis with loss of memory and concentration; it should 
determine whether service connection is warranted.  If any 
determination remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case that contains any additional evidence, citations of 
applicable laws and regulations not previously provided, and 
the reasons and bases for the decision with respect to each 
period of active duty, active duty for training and inactive 
duty for training.  The veteran and his representative should 
be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



